DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1 and 119–136 is/are pending.
Claim(s) 1 and 119–132 is/are being treated on their merits.
Claim(s) 133–136 is/are withdrawn from consideration.
Claim(s) 2–118 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0218113 A1.

Drawings
The drawings were received on 09 December 2022.  These drawings are acceptable.

Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Objections
Applicants' amendment(s) have overcome the objection(s) of claim(s) 130.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 120–124 and 129 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Interpretation
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.

"Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same... [footnote omitted]." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). See MPEP § 2113 for more information on the analogous burden of proof applied to product-by-process claims

Claim Rejections - 35 USC § 102/103
Claim(s) 1, 119–123, 127, 128, and 131 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee et al. (US 2015/0263324 A1, hereinafter Lee).
Regarding claim 1, Lee discloses a polymer separator, comprising:
a porous substrate (see porous polyolefin substrate, [0093]),
a hydrophilic blocking layer (see porous coating layer, [0093]) comprising hydrophilic inorganic particles (see AlOOH, [0092]) and a binder (see AD-S01, [0092]), for binding the hydrophilic inorganic particles with each other together providing the hydrophilic blocking layer a water contact angle of 40° or less (see AlOOH, [0092]), and
a porous polar polymer bonding layer (see electrode-adhesion layer, [0094]),
wherein the hydrophilic blocking layer is disposed between the porous substrate and the porous polar polymer bonding layer (see organic/inorganic composite separator, [0095]), and
pore walls in the porous polar polymer bonding layer are provided with node structures (see organic/inorganic composite separator, [0095]).
Regarding claim 119, Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the hydrophilic inorganic particles are selected from at least one of hydrophilic Al2O3, hydrophilic SiO2, hydrophilic SnO2, hydrophilic ZrO2, hydrophilic TiO2, hydrophilic SiC, hydrophilic Si3N4, hydrophilic CaO, hydrophilic MgO, hydrophilic ZnO, hydrophilic BaTiO3, hydrophilic LiAlO2 and hydrophilic BaSO4 (see AlOOH, [0092]).
Regarding claim 120, Lee discloses all claim limitations set forth above and further discloses a polymer separator:
herein the hydrophilic inorganic particles are selected from at least one of hydrophilic Al2O3 and hydrophilic SiO2, or from at least one of gas-phase hydrophilic SiO2, precipitated hydrophilic SiO2, and gas-phase hydrophilic Al2O3 (see AlOOH, [0092]).
Regarding claim 121, Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the hydrophilic inorganic particles have a particle size of 1 nm to 10 μm (see AlOOH, [0092]).
Regarding claim 122, Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the hydrophilic inorganic particles have a specific surface area of 10–600 m2/g (see AOH60, [0092]).
Regarding claim 123, Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the binder is selected from at least one of an acrylate polymer, a styrene-acrylate copolymer, polyvinylidene fluoride, a vinylidene fluoride-hexafluoropropylene copolymer, an acrylonitrile-acrylate copolymer, a vinyl chloride-acrylate copolymer, and a butadiene-styrene copolymer (see AD-S01, [0092]).
Regarding claim 127, Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the porous substrate comprises a porous polymer layer (see porous polyolefin substrate, [0093]);
the porous polymer layer is selected from at least one of a porous polyethylene layer, a porous polypropylene layer, and a porous polyethylene-polypropylene composite layer (see porous polyolefin substrate, [0093]); and
the porous polymer layer has a thickness of 1–50 μm (see porous polyolefin substrate, [0093]).
Regarding claim 128, Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the porous substrate comprises a porous polymer layer and a ceramic layer (see porous coating layer, [0070]),
the ceramic layer is disposed on one surface of the porous polymer layer (see both surfaces, [0070]),
the hydrophilic blocking layer is disposed on one surface of the ceramic layer away from the porous polymer layer, or the hydrophilic blocking layer is disposed on one surface of the porous polymer layer not providing with ceramic layer, or the hydrophilic blocking layer is disposed both on a surface of the ceramic layer away from the porous polymer layer and on a surface of the porous polymer layer not providing with ceramic layer (see electrode-adhesion layers, [0070]).
Regarding claim 131, Lee discloses a lithium-ion battery, comprising a cathode, an anode, and a polymer separator (see electrode assembly, [0091]), wherein the polymer separator comprises:
a porous substrate (see porous polyolefin substrate, [0093]),
a hydrophilic blocking layer (see porous coating layer, [0093]) comprising hydrophilic inorganic particles (see AlOOH, [0092]) and a binder (see AD-S01, [0092]), for binding the hydrophilic inorganic particles with each other together providing the hydrophilic blocking layer a water contact angle of 40° or less (see AlOOH, [0092]), and
a porous polar polymer bonding layer (see electrode-adhesion layer, [0094]),
wherein the hydrophilic blocking layer is disposed between the porous substrate and the porous polar polymer bonding layer (see organic/inorganic composite separator, [0095]), and
pore walls in the porous polar polymer bonding layer are provided with node structures (see organic/inorganic composite separator, [0095]).

Claim Rejections - 35 USC § 103
Claim(s) 124–126 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0263324 A1).
Regarding claim 124, Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein content of the hydrophilic inorganic particles based on a total amount of the hydrophilic blocking layer is 50–95 wt % (see AlOOH, [0092]); 
wherein the hydrophilic blocking layer has a thickness of 2–15 μm (see thickness, [0062]).
Although Lee does not explicitly disclose a range of 0.1–3 µm, Lee does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claims 125 and 126, Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the porous polar polymer bonding layer comprises a polar polymer (see PVdF-HFP, [0094]), and
the polar polymer is selected from at least one of polyvinylidene fluoride, a vinylidene fluoride-hexafluoropropylene copolymer, and a vinylidene fluoride-acrylate copolymer (see PVdF-HFP, [0094]); and
wherein the porous polar polymer bonding layer has a thickness of 0.001–5 μm (see thickness, [0047]).
Although Lee does not explicitly disclose a range of 0.8–1.5 µm, Lee does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Claim(s) 129 and 132 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0263324 A1) as applied to claim(s) 1 above, and further in view of Shin et al. (WO 2017/171524 A1; see English language equivalent, US 2018/0309108 A1; hereinafter Shin).
Regarding claim 129, Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the porous substrate comprises a porous polymer layer and a ceramic layer (see porous coating layer, [0070]).
Lee does not explicitly disclose:
a porous polymer layer sandwiched between the ceramic layers, and
the hydrophilic blocking layer is disposed at least one of the ceramic layers that is away from the porous polymer layer; and
wherein the porous polar polymer bonding layer is a multi-layer interwoven screen structure, and
part of the surface of the hydrophilic blocking layer is exposed through the multi-layer interwoven screen structure.
Shin discloses a polymer separator (100) comprising a porous substrate (110, 120a, 120c) having a ceramic layer (120a, 120c) disposed on both surfaces of a porous polymer layer (110), and a hydrophilic blocking layer (131a, 131c) is disposed at least one ceramic layer (120a, 120c) on the surface from the porous polymer layer (110, [0028]); the porous polymer layer (110) sandwiched between the ceramic layers (120a, 120c), and the hydrophilic blocking layer (131a, 131c) is disposed at least one of the ceramic layers (120a, 120c) that is away from the porous polymer layer (110) and wherein a porous polar polymer bonding layer (132a, 132c) is a multi-layer interwoven screen structure (FIG. 1, [0028]), and part of the surface of the hydrophilic blocking layer (131a, 131c) is exposed through the multi-layer interwoven screen structure (FIG. 1, [0028]) to improve the bond strength in a dry state and the mechanical properties of the separator ([0033], [0058]). Lee and Shin are analogous art because they are directed to polymer separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous polymer substrate of Lee with the ceramic layer of Shin in order to improve the bond strength in a dry state and the mechanical properties of the separator.

Claim(s) 130 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0263324 A1) as applied to claim(s) 1 above, and further in view of Ha et al. (US 2014/0050965 A1, hereinafter Ha).
Regarding claim 130, Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the polymer separator has a thickness of 7–70 μm ([0046], [0047], [0062]).
Lee does not explicitly disclose:
a Gurley value of the polymer separator is 100–900 sec/100 mL.
Ha discloses a polymer separator having a Gurley value of 100–900 sec/100 mL (TABLE 3, [0096]) to improve the cycle performance of the battery (TABLE 4, [0106]). Lee and Ha are analogous art because they are directed to polymer separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the polymer separator of Lee with the Gurley value of Ha in order to improve the cycle performance of the battery.

Claim(s) 1, 119–127, 128, and 131 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0263324 A1) in view of Iwai et al. (US 2015/0380707 A1, hereinafter Iwai).
Regarding claim 1, Lee discloses a polymer separator, comprising:
a porous substrate (see porous polyolefin substrate, [0093]),
a hydrophilic blocking layer (see porous coating layer, [0093]) comprising hydrophilic inorganic particles (see AlOOH, [0092]) and a binder (see AD-S01, [0092]), for binding the hydrophilic inorganic particles with each other together providing the hydrophilic blocking layer a water contact angle of 40° or less (see AlOOH, [0092]), and
a porous polar polymer bonding layer (see electrode-adhesion layer, [0094]),
wherein the hydrophilic blocking layer is disposed between the porous substrate and the porous polar polymer bonding layer (see organic/inorganic composite separator, [0095]), and
pore walls in the porous polar polymer bonding layer are provided with node structures (see organic/inorganic composite separator, [0095]).
Iwai discloses a polymer separator comprising a porous polar polymer bonding layer having pore walls provided with node structures (see fibrillar, [0025]) to improve the adhesiveness and prevent liquid shortage (see separator, [0023]). Lee and Iwai are analogous art because they are directed to polymer separator. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous polymer bonding layer of Lee with the node structure of Iwai in order to improve the adhesiveness and prevent liquid shortage.
Regarding claim 119, modified Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the hydrophilic inorganic particles are selected from at least one of hydrophilic Al2O3, hydrophilic SiO2, hydrophilic SnO2, hydrophilic ZrO2, hydrophilic TiO2, hydrophilic SiC, hydrophilic Si3N4, hydrophilic CaO, hydrophilic MgO, hydrophilic ZnO, hydrophilic BaTiO3, hydrophilic LiAlO2 and hydrophilic BaSO4 (see AlOOH, [0092]).
Regarding claim 120, modified Lee discloses all claim limitations set forth above and further discloses a polymer separator:
herein the hydrophilic inorganic particles are selected from at least one of hydrophilic Al2O3 and hydrophilic SiO2, or from at least one of gas-phase hydrophilic SiO2, precipitated hydrophilic SiO2, and gas-phase hydrophilic Al2O3 (see AlOOH, [0092]).
Regarding claim 121, modified Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the hydrophilic inorganic particles have a particle size of 1 nm to 10 μm (see AlOOH, [0092]).
Regarding claim 122, modified Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the hydrophilic inorganic particles have a specific surface area of 10–600 m2/g (see AOH60, [0092]).
Regarding claim 123, modified Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the binder is selected from at least one of an acrylate polymer, a styrene-acrylate copolymer, polyvinylidene fluoride, a vinylidene fluoride-hexafluoropropylene copolymer, an acrylonitrile-acrylate copolymer, a vinyl chloride-acrylate copolymer, and a butadiene-styrene copolymer (see AD-S01, [0092]).
Regarding claim 124, modified Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein content of the hydrophilic inorganic particles based on a total amount of the hydrophilic blocking layer is 50–95 wt % (see AlOOH, [0092]); 
wherein the hydrophilic blocking layer has a thickness of 2–15 μm (see thickness, [0062]).
Although Lee does not explicitly disclose a range of 0.1–3 µm, Lee does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claims 125 and 126, modified Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the porous polar polymer bonding layer comprises a polar polymer (see PVdF-HFP, [0094]), and
the polar polymer is selected from at least one of polyvinylidene fluoride, a vinylidene fluoride-hexafluoropropylene copolymer, and a vinylidene fluoride-acrylate copolymer (see PVdF-HFP, [0094]); and
wherein the porous polar polymer bonding layer has a thickness of 0.001–5 μm (see thickness, [0047]).
Although Lee does not explicitly disclose a range of 0.8–1.5 µm, Lee does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 127, modified Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the porous substrate comprises a porous polymer layer (see porous polyolefin substrate, [0093]);
the porous polymer layer is selected from at least one of a porous polyethylene layer, a porous polypropylene layer, and a porous polyethylene-polypropylene composite layer (see porous polyolefin substrate, [0093]); and
the porous polymer layer has a thickness of 1–50 μm (see porous polyolefin substrate, [0093]).
Regarding claim 128, modified Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the porous substrate comprises a porous polymer layer and a ceramic layer (see porous coating layer, [0070]),
the ceramic layer is disposed on one surface of the porous polymer layer (see both surfaces, [0070]),
the hydrophilic blocking layer is disposed on one surface of the ceramic layer away from the porous polymer layer, or the hydrophilic blocking layer is disposed on one surface of the porous polymer layer not providing with ceramic layer, or the hydrophilic blocking layer is disposed both on a surface of the ceramic layer away from the porous polymer layer and on a surface of the porous polymer layer not providing with ceramic layer (see electrode-adhesion layers, [0070]).
Regarding claim 131, Lee discloses a lithium-ion battery, comprising a cathode, an anode, and a polymer separator (see electrode assembly, [0091]), wherein the polymer separator comprises:
a porous substrate (see porous polyolefin substrate, [0093]),
a hydrophilic blocking layer (see porous coating layer, [0093]) comprising hydrophilic inorganic particles (see AlOOH, [0092]) and a binder (see AD-S01, [0092]), for binding the hydrophilic inorganic particles with each other together providing the hydrophilic blocking layer a water contact angle of 40° or less (see AlOOH, [0092]), and
a porous polar polymer bonding layer (see electrode-adhesion layer, [0094]),
wherein the hydrophilic blocking layer is disposed between the porous substrate and the porous polar polymer bonding layer (see organic/inorganic composite separator, [0095]), and
pore walls in the porous polar polymer bonding layer are provided with node structures (see organic/inorganic composite separator, [0095]).
Iwai discloses a polymer separator comprising a porous polar polymer bonding layer having pore walls provided with node structures (see fibrillar, [0025]) to improve the adhesiveness and prevent liquid shortage (see separator, [0023]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous polymer bonding layer of Lee with the node structure of Iwai in order to improve the adhesiveness and prevent liquid shortage.

Claim(s) 129 and 132 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0263324 A1) in view of Iwai (US 2015/0380707 A1) as applied to claim(s) 1 above, and further in view of Shin (WO 2017/171524 A1; see English language equivalent, US 2018/0309108 A1).
Regarding claim 129, modified Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the porous substrate comprises a porous polymer layer and a ceramic layer (see porous coating layer, [0070]).
Lee does not explicitly disclose:
a porous polymer layer sandwiched between the ceramic layers, and
the hydrophilic blocking layer is disposed at least one of the ceramic layers that is away from the porous polymer layer; and
wherein the porous polar polymer bonding layer is a multi-layer interwoven screen structure, and
part of the surface of the hydrophilic blocking layer is exposed through the multi-layer interwoven screen structure.
Shin discloses a polymer separator (100) comprising a porous substrate (110, 120a, 120c) having a ceramic layer (120a, 120c) disposed on both surfaces of a porous polymer layer (110), and a hydrophilic blocking layer (131a, 131c) is disposed at least one ceramic layer (120a, 120c) on the surface from the porous polymer layer (110, [0028]); the porous polymer layer (110) sandwiched between the ceramic layers (120a, 120c), and the hydrophilic blocking layer (131a, 131c) is disposed at least one of the ceramic layers (120a, 120c) that is away from the porous polymer layer (110) and wherein a porous polar polymer bonding layer (132a, 132c) is a multi-layer interwoven screen structure (FIG. 1, [0028]), and part of the surface of the hydrophilic blocking layer (131a, 131c) is exposed through the multi-layer interwoven screen structure (FIG. 1, [0028]) to improve the bond strength in a dry state and the mechanical properties of the separator ([0033], [0058]). Lee and Shin are analogous art because they are directed to polymer separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous polymer substrate of Lee with the ceramic layer of Shin in order to improve the bond strength in a dry state and the mechanical properties of the separator.

Claim(s) 130 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0263324 A1) in view of Iwai (US 2015/0380707 A1) as applied to claim(s) 1 above, and further in view of Ha (US 2014/0050965 A1).
Regarding claim 130, modified Lee discloses all claim limitations set forth above and further discloses a polymer separator:
wherein the polymer separator has a thickness of 7–70 μm ([0046], [0047], [0062]).
Lee does not explicitly disclose:
a Gurley value of the polymer separator is 100–900 sec/100 mL.
Ha discloses a polymer separator having a Gurley value of 100–900 sec/100 mL (TABLE 3, [0096]) to improve the cycle performance of the battery (TABLE 4, [0106]). Lee and Ha are analogous art because they are directed to polymer separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the polymer separator of Lee with the Gurley value of Ha in order to improve the cycle performance of the battery.

Response to Arguments
Applicant's arguments filed 09 December 2022 have been fully considered but they are not persuasive.
Applicants argue the mere usage of AlOOH particles cannot be used to determine water contact angle of the coated slurry (P14/¶6). "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The instant application discloses a hydrophilic blocking layer contains a binder and hydrophilic inorganic particles (see hydrophilic blocking layer, [0035]) and the hydrophilic inorganic particles may be hydrophilic Al2O3 (see hydrophilic inorganic particles, [0036]). Lee discloses a layer containing a binder and inorganic particles (see porous coating layer, [0093]) and the inorganic particles are hydrophilic Al2O3 (see AlOOH, [0093]). While Lee does not explicitly recite the water contact angle of the layer, the layer of Lee is identical to the hydrophilic blocking layer described in the instant application and would have a contact angle less than 40°. Further, Morikoshi (JP 2014-175121 A) discloses a layer containing AlOOH has a water contact angle between 15° and 25° (TABLE 1, [0127]).  Therefore, the layer described by Lee can be used to determine water contact angle of the porous coating layer.
Applicants argue Lee is completely silent about water contact angle of any particles or layers (P14/¶7). Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The instant application discloses a hydrophilic blocking layer contains a binder and hydrophilic inorganic particles (see hydrophilic blocking layer, [0035]) and the hydrophilic inorganic particles may be hydrophilic Al2O3 (see hydrophilic inorganic particles, [0036]). Lee discloses a layer containing a binder and inorganic particles (see porous coating layer, [0093]) and the inorganic particles are hydrophilic Al2O3 (see AlOOH, [0093]). While Lee does not explicitly recite the water contact angle of the layer, the layer of Lee is identical to the hydrophilic blocking layer described in the instant application and would have a contact angle less than 40°. Further, Morikoshi (JP 2014-175121 A) discloses a layer containing AlOOH has a water contact angle between 15° and 25° (TABLE 1, [0127]). Therefore, Lee discloses water contact angles of particles and layers because a chemical composition and its properties are inseparable.
Applicants argue Lee thus fails to teach or suggest at least a hydrophilic blocking layer having a water contact angle of 40° or less (P14/¶8). Lee teaches and suggests a hydrophilic blocking layer having a water contact angle of 40° or less as detailed above.
Applicants argue Lee does not teach or suggest a binder for binding the hydrophilic inorganic particles with each other together providing the hydrophilic blocking layer a water contact angle of 40° or less (P15/¶1). Lee discloses a coating layer including inorganic particles of AlOOH and a binder of AD-S01 (see porous coating layer, [0093]). Lee describes AD-S01 as a dispersant. The instant application discloses a dispersant is selected from polyvinyl alcohol and/or sodium polyacrylate. Shin (WO 2017/171524 A1; see English language equivalent, US 2018/0309108 A1) discloses polyvinyl alcohol and polyacrylate are used as binders (see binder resin, [0031]). A dispersant may also be a binder. Further, KSA discloses AD-S01 is a binder (see ADS01, P4). Therefore, Lee teaches and suggests a binder for binding the hydrophilic inorganic particles with each other together providing the hydrophilic blocking layer a water contact angle of 40° or less.
Applicants argue a coated slurry formed by AlOOH inorganic particles and AD-S01  as a dispersant dispersed in acetone does not anticipate or make obvious a hydrophilic blocking layer comprising hydrophilic inorganic particles and a binder for binding the hydrophilic inorganic particles with each other together providing the hydrophilic blocking layer a water contact angle of 40° or less (P15/¶2). Lee discloses a coating layer including inorganic particles of AlOOH and a binder of AD-S01 (see porous coating layer, [0093]). Lee describes AD-S01 as a dispersant. The instant application discloses a dispersant is selected from polyvinyl alcohol and/or sodium polyacrylate. Shin (WO 2017/171524 A1; see English language equivalent, US 2018/0309108 A1) discloses polyvinyl alcohol and polyacrylate are used as binders (see binder resin, [0031]). A dispersant may also be a binder. Further, KSA discloses AD-S01 is a binder (see ADS01, P4). Lee discloses a layer containing a binder and inorganic particles (see porous coating layer, [0093]) and the inorganic particles are hydrophilic Al2O3 (see AlOOH, [0093]). While Lee does not explicitly recite the water contact angle of the layer, the layer of Lee is identical to the hydrophilic blocking layer described in the instant application and would have a contact angle less than 40°. Further, Morikoshi (JP 2014-175121 A)  discloses a layer containing AlOOH has a water contact angle between 15° and 25° (TABLE 1, [0127]). Therefore, a coated slurry formed by AlOOH inorganic particles and AD-S01 as a dispersant dispersed in acetone anticipates and/or makes obvious a hydrophilic blocking layer comprising hydrophilic inorganic particles and a binder for binding the hydrophilic inorganic particles with each other together providing the hydrophilic blocking layer a water contact angle of 40° or less.
Applicants argue Ha, Shin, and Awai, either alone or in combination, do not cure the deficiencies of Lee (P15/¶4). Lee is not deficient as detailed above.
Applicants argue Lee's AD-S01 as a dispersant is completely different than the recited binder (P17/¶3). Lee describes AD-S01 as a dispersant. The instant application discloses a dispersant is selected from polyvinyl alcohol and/or sodium polyacrylate. Shin (WO 2017/171524 A1; see English language equivalent, US 2018/0309108 A1) discloses polyvinyl alcohol and polyacrylate are used as binders (see binder resin, [0031]). A dispersant may also be a binder. Further, KSA discloses AD-S01 is a binder (see ADS01, P4). Therefore, AD-S01 is not completely different than a binder.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725